Case 1:19-cr-00018-ABJ Document 34 Filed 02/12/19 Page 1 of 19

APPEAL,CAT B
U.S. District Court
District of Columbia (Washington, DC)
CRIMINAL DOCKET FOR CASE #: 1:19-cr-00018-ABJ All Defendants

Case title: USA v. STONE Date Filed: 01/24/2019

 

Assigned to: Judge Amy Berman
Jackson

Defendant (1)

ROGER JASON STONE, JR. represented by L. Peter Farkas
HALLORAN FARKAS & KITTILA LLP
1101 30th Street, NW
Suite 500
Washington, DC 20007
(202) 559-1700 ext 102
Fax: (202) 257-2019
Email: pf@hfk law
LEAD ATTORNEY
ATTORNEY TO BE NOTICED
Designation: Retained

Bruce 8. Rogow

LAW OFFICE OF BRUCE S. ROGOW, P.A.
100 NE 3rd Avenue

Suite 1000

Fort Lauderdale, FL 33301
(954) 767-8909

Fax: (954) 764-1530

Email: brogow@rogowlaw.com
PRO HAC VICE

ATTORNEY TO BE NOTICED
Designation: Pro Hac Vice

Grant J. Smith
STRATEGYSMITH, P.A.

401 East Las Olas Boulevard
Suite 130-120

Fort Lauderdale, FL 33301

(954) 328-9064

Email: gsmith@strategysmith.com
PRO HAC VICE

ATTORNEY TO BE NOTICED
Designation: Pro Hac Vice

Robert C. Buschel
BUSCHEL & GIBBONS, P.A.
One Financial Plaza
Case 1:19-cr-00018-ABJ Document 34 Filed 02/12/19 Page 2 of 19

Pendin nt

18:1505 and 2; OBSTRUCTION OF
PROCEEDING BEFORE
DEPARTMENTS/AGENCIES.
Obstruction of Proceeding.

(1)

18:1001(a)(2) and 2; STATEMENTS
OR ENTRIES GENERALLY; False
Statements.

(2-6)

18:1512(b)(1); INTIMIDATION OR
FORCE AGAINST WITNESS;
Witness Tampering.

(7)

High ffense Level nin.
Felony

Terminat nt

None

Highest Offense Level (Terminated)

None

mplain

100 S.E. Third Avenue

Suite 1300

Ft. Lauderdale, FL 33394

(954) 530-5301

Email: buschel@bglaw—pa,com
PRO HAC VICE

ATTORNEY TO BE NOTICED
Designation: Pro Hac Vice

Tara A. Campion

LAW OFFICE OF BRUCE S. ROGOW, P.A.
100 NE 3rd Avenue

Suite 1000

Fort Lauderdale, FL 33301

(954) 767-8909

Fax: (954) 764-1530

Email: teampion@rogowlaw.com
PRO HAC VICE

ATTORNEY TO BE NOTICED
Designation: Pro Hac Vice

Di ition
Disposition
Di ition
Case 1:19-cr-00018-ABJ Document 34 Filed 02/12/19 Page 3 of 19

 

None

Plaintiff

USA represented by Aaron Simcha Jon Zelinsky
U.S. DEPARTMENT OF JUSTICE
Special Counsel's Office

950 Pennsylvania Avenue, NW
Washington, DC 20530

(202) 616-0800

Email: asjz@usdoj.gov

LEAD ATTORNEY

ATTORNEY TO BE NOTICED
Designation: Assistant U.S. Attorney

Andrew Daniel Goldstein

U.S. DEPARTMENT OF JUSTICE
Special Counsel's Office

950 Pennsylvania Avenue, NW
Washington, DC 20530

(202) 616-0800

Email: adg@usdoj.gov

LEAD ATTORNEY

ATTORNEY TO BE NOTICED
Designation: Assistant U.S. Attorney

Jeannie Sclafani Rhee

U.S. DEPARTMENT OF JUSTICE
Special Counsel's Office

950 Pennsylvania Avenue, NW
Washington, DC 20530

(202) 616-0800

Email: jsr@usdoj.gov

LEAD ATTORNEY

ATTORNEY TO BE NOTICED
Designation: Assistant U.S. Attorney

Jonathan Ian Kravis

U.S. ATTORNEY'S OFFICE FOR THE
DISTRICT OF COLUMBIA

555 Fourth Street, NW

Washington, DC 20530

(202) 252-6886

Email: jonathan. kravis3 @usdoj.gov
LEAD ATTORNEY

ATTORNEY TO BE NOTICED
Designation: Assistant U.S. Attorney

Lawrence Rush Atkinson
U.S. DEPARTMENT OF JUSTICE
Special Counsel's Office
Case 1:19-cr-00018-ABJ Document 34 Filed 02/12/19 Page 4 of 19

950 Pennsylvania Avenue, NW
Washington, DC 20530

(202) 616-0800

Fax: (202) 651-3393

Email: lra@usdoj.gov

LEAD ATTORNEY

ATTORNEY TO BE NOTICED
Designation: Assistant U.S. Attorney

Michael John Marando

U.S. ATTORNEY'S OFFICE FOR THE
DISTRICT OF COLUMBIA

555 Fourth Street, NW

Washington, DC 20530

(202) 252-7068

Fax: (202) 514-6010

Email: michael marando@usdoj.gov
LEAD ATTORNEY

ATTORNEY TO BE NOTICED
Designation: Assistant U.S. Attorney

 

Date Filed

Page

Docket Text

 

01/24/2019

-

SEALED INDICTMENT as to ROGER JASON STONE, JR (1) count(s) 1,
2-6, 7. (zvt) (Main Document | replaced on 1/25/2019 with the original
Indictment that has counsel's signature) (zad). (Main Document | replaced on
1/31/2019, because of missing page numbers 6,13,16, and 18 (zad). (Entered:
01/24/2019)

 

01/24/2019

I

MOTION to Seal Case by USA as to ROGER JASON STONE, JR.
(Attachment: # 1 Text of Proposed Order)(zvt) (Entered: 01/24/2019)

 

01/24/2019

ORDER granting 2 Motion to Seal Case as to ROGER JASON STONE JR. (1).
Signed by Magistrate Judge Deborah A. Robinson on 01/24/2019. (zvt)
(Entered: 01/24/2019)

 

01/25/2019

Case unsealed pursuant to 3 Order filed on 01/24/2019 as to ROGER JASON
STONE, JR. (zvt) (Entered: 01/25/2019)

 

01/25/2019

Set Hearings as to ROGER JASON STONE, JR: ARRAIGNMENT scheduled
for 11:00 a.m. on Tuesday, January 29, 2019 in Courtroom 4 before Magistrate
Judge Deborah A. Robinson. (zcal) (Entered: 01/25/2019)

 

01/25/2019

S

NOTICE OF ATTORNEY APPEARANCE: Robert C. Buschel appearing for
ROGER JASON STONE, JR (Buschel, Robert) (Entered: 01/25/2019)

 

01/25/2019

Arrest of ROGER JASON STONE, JR in Southern District of Florida. (hsj)
(Entered: 01/30/2019)

 

01/27/2019

NOTICE OF ATTORNEY APPEARANCE: Grant J. Smith appearing for
ROGER JASON STONE, JR (Smith, Grant) (Entered: 01/27/2019)

 

 

01/28/2019

 

 

 

Rule 5(c)(3) Documents Received as to ROGER JASON STONE, JR from from
United States District Court for the Southern District of Florida in Ft.
Lauderdale, Florida. Case Number 0:19—mj—6039 (hsj) (Entered: 01/28/2019)

 

 
Case 1:19-cr-00018-ABJ Document 34 Filed 02/12/19 Page 5 of 19

 

01/28/2019

MINUTE ORDER: On January 25, 2019, this court scheduled arraignment for
11:00 a.m. on Tuesday, January 29, 2019. Thereafter, two lawyers, neither of
whom is a member of the Bar of United States District Court for the District of
Columbia, each filed a "NOTICE OF APPEARANCE" "as permanent
counsel[,]" and included the notation "Pro hac vice pending" beneath the
signature line. As of the filing of the instant Minute Order, neither lawyer has
complied with Local Criminal Rule 44.1(d), which requires, in pertinent part,
that "[a]ny [non—member] seeking to appear pro hac vice must file a motion
signed by a sponsoring member of the Bar of this Court," accompanied by the
prescribed declaration and fee. See also Local Civil Rule 44.1(c)(1) (providing
that "[a]n attorney who is a member in good standing of the bar of any United
States Court or of the highest court of any State, but who is not a member of the
Bar of this Court, may file papers in this Court only if such attorney joins of
record a member in good standing of the Bar of this Court."). It is hereby
ORDERED that if the two lawyers expect to "be heard in open court" at the
proceedings scheduled for tomorrow, then they shall fully comply with Local
Civil Rule 44.1(d) by 9:00 a.m. tomorrow. Signed by Magistrate Judge Deborah
A. Robinson on 1/28/2019. (Icdar3) Modified on 1/29/2019 (zcal). (Entered:
01/28/2019)

 

01/28/2019

No

MOTION for Leave to Appear Pro Hac Vice :Attorney Name-— Robert Buschel.
:Address— 100 S.E. Third Avenue, Suite 1300, Fort Lauderdale, FL 33394.
Phone No. — 954-530-5301. Fax No. — 954-320-6932 Filing fee $ 100, receipt
number 0090—5912100. Fee Status: Fee Paid. by ROGER JASON STONE, JR.
(Attachments: # 1 Declaration Declaration of Robert Buschel, # 2 Text of
Proposed Order)(Buschel, Robert) (Entered: 01/28/2019)

 

01/28/2019

—
io

MOTION for Leave to Appear Pro Hac Vice :Attorney Name-— Grant J. Smith.
:Address— gsmith@strategysmith.com. Phone No. — 954-328-9064. Filing fee $
100, receipt number 0090—5912217. Fee Status: Fee Paid. by ROGER JASON
STONE, JR. (Attachments: # 1 Declaration Grant Smith, # 2 Text of Proposed
Order)(Buschel, Robert) (Entered: 01/28/2019)

 

 

01/28/2019

 

 

 

MINUTE ORDER: This court has reviewed the declaration filed as an
attachment to the pending Motion for Admission of Robert Buschel 9 , and the
declaration filed as an exhibit to the pending Motion for Pro Hac Vice
Admission of Grant J. Smith 10 . This court has determined that neither Mr.
Buschel nor Mr. Smith, in his declaration, set forth "(4) a certification that the
attorney either has or has not been disciplined by any bar, and if the attorney has
been disciplined by any bar, the circumstances and details of the discipline[.]"
Local Criminal Rule 44.1(d). Additionally, this court has observed that L. Peter
Farkas, Esq., whose name appears on the signature line of each motion, neither
filed the motions nor entered his appearance; instead, the motions were filed by
the non—member attorneys. Thus, these non—member attorneys failed to comply
with Local Civil Rule 44.1(c)(1), which permits non—member attorneys to file
papers in this Court "only if such [non—member] attorney joins of record a
member in good standing of the Bar of this Court[]" (emphasis supplied). For
these reasons, it is ORDERED that both motions are DENIED WITHOUT
PREJUDICE. The attention of these non—member attorneys is directed to the
9:00 a.m. deadline for compliance with the cited Local Criminal Rules of this
Court. Signed by Magistrate Judge Deborah A. Robinson on 1/28/2019. (Icdar3)
(Entered: 01/28/2019)

 

 
Case 1:19-cr-00018-ABJ Document 34 Filed 02/12/19 Page 6 of 19

 

01/29/2019

hed,
=

NOTICE OF ATTORNEY APPEARANCE: L. Peter Farkas appearing for
ROGER JASON STONE, JR. (zvt) (Entered: 01/29/2019)

 

01/29/2019

MOTION for Leave to Appear Pro Hac Vice :Attorney Name— Robert C.
Buschel. :Address— One Financial Plaza, Suite 1300, 100 S.E. Third Avenue,
Fort Lauderdale, FL 33394. Phone No. — (954) 530-5301. Filing fee $ 100. Fee
Status: Fee Paid. Receipt No.: 4616096484. by ROGER JASON STONE, JR.
(Attachments: # 1 Declaration, # 2 Text of Proposed Order)(zvt) (Entered:
01/29/2019)

 

01/29/2019

MOTION for Leave to Appear Pro Hac Vice :Attorney Name-— Grant J. Smith.
:Address— 401 East Las Olas Boulevard, Suite 130-120, Fort Lauderdale, FL
33301. Phone No. — (954) 328-9064. Filing fee $ 100. Fee Status: Fee Paid.
Receipt No.: 4616096484 by ROGER JASON STONE, JR. (Attachments: # 1
Declaration, # 2 Text of Proposed Order)(zvt) (Entered: 01/29/2019)

 

01/29/2019

MINUTE ORDER granting 12 Motion for Leave to Appear Pro Hac Vice as to
Robert C. Buschel. Signed by Magistrate Judge Deborah A. Robinson on
1/29/2019. (Icdar3) (Entered: 01/29/2019)

 

01/29/2019

MINUTE ORDER granting 13 Motion for Leave to Appear Pro Hac Vice as to
Grant J. Smith. Signed by Magistrate Judge Deborah A. Robinson on 1/29/2019.
(Iedar3) (Entered: 01/29/2019)

 

01/29/2019

Arrest of ROGER JASON STONE, JR on 1/25/2019 in Southern District of
Florida — Fort Lauderdale. (zcal) (Entered: 01/29/2019)

 

01/29/2019

Arrest Warrant as to ROGER JASON STONE, JR Returned Executed on
1/25/2019 in Southern District of Florida — Fort Lauderdale. (zcal) (Entered:
01/29/2019)

 

01/29/2019

Minute Entry for proceedings held before Magistrate Judge Deborah A.
Robinson: Arraignment as to ROGER JASON STONE JR. (1): Count 1,2—6,
and 7 held on 1/29/2019. Not Guilty Plea as to all counts. The Government is
not opposed to the Release of Defendant, to include special conditions. Status
Conference set for 2/1/2019 at 01:30 PM in Courtroom 3 before Judge Amy
Berman Jackson. Bond Status of Defendant: Defendant Released on Personal
Recognizance/ Release Issued; Court Reporter: Cathryn Jones; Time Frame:
Ctrm 3 [11:00 — 11:13]; Defense Attorney: Grant Smith and Robert Bushel;
Special Counsel: Aaron Zelinsky and Jeannie Rhee; US Attorneys: Jonathan
Kravis and Michael Marando; Pretrial Officer: Christine Schuck. (zcal)
(Entered: 01/29/2019)

 

01/29/2019

—
ry

ORDER Setting Conditions of Release as to ROGER JASON STONE JR. (1)
Personal Recognizance. Signed by Magistrate Judge Deborah A. Robinson on
1/29/2019, (Attachments: # 1 Appearance Bond) (zcal) (Entered: 01/29/2019)

 

01/29/2019

MINUTE ORDER as to ROGER JASON STONE, JR. The status conference
presently set in Courtroom 3 for 2/1/2019 at 1:30 PM is reset for 2/1/2019 at
2:00 PM. Signed by Judge Amy Berman Jackson on 1/29/19. (DMK) (Entered:
01/29/2019)

 

 

01/29/2019

 

 

 

Set/Reset Hearings as to ROGER JASON STONE, JR: The Status Conference
presently set for 2/1/2019 at 1:30 PM is reset for 2/1/2019 at 2:00 PM in
Courtroom 3 before Judge Amy Berman Jackson. (jth) (Entered: 01/29/2019)

 

 
Case 1:19-cr-00018-ABJ Document 34 Filed 02/12/19 Page 7 of 19

 

01/30/2019

be

16

MOTION for Leave to Appear Pro Hac Vice :Attorney Name- Bruce S. Rogow.
:Address— 100 NE 3rd Ave., Ste. 1000 Fort Lauderdale, FL 33301. Phone No. —
954-767-8909. Fax No. — 954-764-1530 Filing fee $ 100, receipt number
0090—5917156. Fee Status: Fee Paid. by ROGER JASON STONE, JR.
(Attachments: # 1 Declaration Bruce S. Rogow, #2 Text of Proposed
Order)(Farkas, L.) (Entered: 01/30/2019)

 

01/30/2019

MOTION for Leave to Appear Pro Hac Vice :Attorney Name-— Tara A.
Campion. :Address— 100 NE 3rd Avenue, Suite 1000, Fort Lauderdale, FL
33301. Phone No. — 954-767-8909. Fax No. — 954-764-1530 Filing fee $ 100,
receipt number 0090—5917225. Fee Status: Fee Paid. by ROGER JASON
STONE, JR. (Attachments: # 1 Declaration Tara A. Campion, # 2 Text of
Proposed Order)(Farkas, L.) (Entered: 01/30/2019)

 

01/30/2019

MINUTE ORDER granting 16 17 Motions for Leave of Bruce S. Rogow and
Tara A. Campion to Appear Pro Hac Vice as to ROGER JASON STONE JR. (1)
only upon condition that at the lawyers admitted, or at least one member of the
lawyers' firm, undergo CM/ECF training, obtain a CM/ECF username and
password, and agree to file papers electronically. No court papers will be mailed
to any lawyer. Signed by Judge Amy Berman Jackson on 1/30/19. (DMK)
(Entered: 01/30/2019)

 

01/30/2019

Attorneys: Bruce S. Rogow and Tara A. Campion added to this case for
defendant ROGER JASON STONE, JR. (Pro Hac Vice Motions granted on
1/30/2019) (jth) (Entered: 01/30/2019)

 

01/30/2019

MOTION for Leave to File a Motion to Intervene as to ROGER JASON
STONE, JR. "File as Motion for Leave to file a Motion to Intervene; File 1st 2
pages only" by Judge Amy B. Jackson on 01/30/2019. (zvt) Modified filed date
on 2/1/2019 (znmw). (Entered: 02/01/2019)

 

01/31/2019

Unopposed MOTION for Protective Order Governing Discovery by USA as to
ROGER JASON STONE, JR. (Attachments: # 1 Text of Proposed
Order)(Zelinsky, Aaron) (Entered: 01/31/2019)

 

01/31/2019

Consent MOTION to Declare Case Complex and Exclude Time Under the
Speedy Trial Act by USA as to ROGER JASON STONE, JR. (Attachments: # 1
Text of Proposed Order)(Marando, Michael) Modified event on 2/4/2019
(zomw). (Entered: 01/31/2019)

 

02/01/2019

11

MINUTE ORDER denying 20 Motion for Leave to File as to ROGER JASON
STONE JR. (1). Movant David Christenson has filed a motion for leave to file a
motion to intervene in this case. His motion for leave to file, which the Court
docketed on the official public record, did not attach the intervention motion
itself; it simply transmitted copies of similar motions filed in other cases. But his
motion for leave to file any request to intervene will be DENIED because the
Federal Rules of Criminal Procedure do not provide for intervention in a
criminal case. Also, since movant not a party to these proceedings, it is
FURTHER ORDERED that no additional submissions from the movant will be
docketed in this case. THIS IS A FINAL, APPEALABLE ORDER. Signed by
Judge Amy Berman Jackson on 2/1/19. (DMK) (Entered: 02/01/2019)

 

 

02/01/2019

 

 

 

Minute Entry for proceedings held before Judge Amy Berman Jackson: Status
Conference as to ROGER JASON STONE, JR. held on 2/1/2019. The
government's 18 Motion for Protective Order governing discovery will be

 
Case 1:19-cr-00018-ABJ Document 34 Filed 02/12/19 Page 8 of 19

granted. Case will be designated as Complex 19 . Submissions from either party
pursuant to Local Criminal Rule 57.7(c) are due by 2/8/2019. Another Status
Conference is set for 3/14/2019 at 10:00 AM in Courtroom 3 before Judge Amy
Berman Jackson. Bond Status of Defendant: Defendant remains on Personal
Recognizance Bond with Amended Conditions (see Order for details); Court
Reporter: Janice Dickman; Defense Attorneys: Robert C. Buschel and Tara A.
Campion; US Attorneys: Michael John Marando, Jonathan Ian Kravis, Jeannie
Sclafani Rhee and Aaron Jon Zelinsky. (jth) (Entered: 02/01/2019)

 

02/01/2019

21

ORDER MODIFYING CONDITIONS OF RELEASE as to ROGER JASON
STONE, JR. Signed by Judge Amy Berman Jackson on 2/1/2019. (Attachments:
# 1 Appearance Bond).(jth) (Entered: 02/01/2019)

 

02/01/2019

22

PROTECTIVE ORDER GOVERNING DISCOVERY as to ROGER JASON
STONE, JR. (see order for complete details). Signed by Judge Amy Berman
Jackson on 02/01/2019. (jth) (Entered: 02/01/2019)

 

02/01/2019

23.

TRANSCRIPT OF PROCEEDINGS in case as to ROGER JASON STONE, JR
before Judge Amy Berman Jackson held on February 1, 2019; Page Numbers:
1-21. Date of Issuance: February 1, 2019. Court Reporter: Janice Dickman,
Telephone number: 202—354—3267, Transcripts may be ordered by submitting
the <a href="http://www.dcd.uscourts.gov/node/110">Transcript Order
Form</a><P></P>For the first 90 days after this filing date, the transcript may
be viewed at the courthouse at a public terminal or purchased from the court
reporter referenced above. After 90 days, the transcript may be accessed via
PACER. Other transcript formats, (multi-page, condensed, CD or ASCII) may
be purchased from the court reporter.<P>

The parties have twenty—one days to file with the court and
the court reporter any request to redact personal identifiers from this transcript.
If no such requests are filed, the transcript will be made available to the public
via PACER without redaction after 90 days. The policy, which includes the five
personal identifiers specifically covered, is located on our website at
www.dcd.uscourts.gov.<P></P> Redaction Request due 2/22/2019. Redacted
Transcript Deadline set for 3/4/2019. Release of Transcript Restriction set for
5/2/2019.(Dickman, Janice) (Entered: 02/01/2019)

 

02/01/2019

24

ORDER as to ROGER JASON STONE, JR. For the reasons stated on the
record, the Court finds that the case is "so complex... that it is unreasonable to
expect adequate preparation for pretrial proceedings or for the trial itself within
the time limits" of the speedy Trial Act, 18 U.S.C. § 3161(h)(7)(B)(i), and that
the interests of justice would be served by excluding "the reasonable time
necessary for effective preparation, taking into account the exercise of due
diligence." 18 U.S.C. § 3161(h)(7)(B)(iv). Therefore, it is ORDERED that the
case is designated complex; the time between the entry of this order and the next
scheduled hearing in this matter on March 14, 2019 will be excluded from the
speedy trial act calculation; the ends of justice will be served by doing so; and
this action outweighs the interest of the public and the defendant in a speedy
trial. Signed by Judge Amy Berman Jackson on 2/1/2019.(jth) (Entered:
02/01/2019)

 

 

02/05/2019

 

25

 

 

TRANSCRIPT OF PROCEEDINGS in case as to ROGER JASON STONE, JR
before Magistrate Judge Deborah A. Robinson held on January 29, 2019; Page
Numbers: 1 — 9. Court Reporter/Transcriber Cathryn Jones, Telephone number

 
Case 1:19-cr-00018-ABJ Document 34 Filed 02/12/19 Page 9 of 19

202 354-3246, Transcripts may be ordered by submitting the <a
href="http://www.dcd.uscourts.gov/node/110">Transcript Order
Form</a><P></P>For the first 90 days after this filing date, the transcript may
be viewed at the courthouse at a public terminal or purchased from the court
reporter referenced above. After 90 days, the transcript may be accessed via
PACER. Other transcript formats, (multi-page, condensed, CD or ASCII) may
be purchased from the court reporter.<P>

The parties have twenty-one days to file with the court and
the court reporter any request to redact personal identifiers from this transcript.
If no such requests are filed, the transcript will be made available to the public
via PACER without redaction after 90 days. The policy, which includes the five
personal identifiers specifically covered, is located on our website at
www.dcd.uscourts.gov.<P></P> Redaction Request due 2/26/2019. Redacted
Transcript Deadline set for 3/8/2019. Release of Transcript Restriction set for
5/6/2019.JJones, Cathryn) (Entered: 02/05/2019)

 

02/07/2019

MINUTE ORDER granting 26 government's sealed motion to seal witness list
as to ROGER JASON STONE JR. (1). The Clerk of Court is directed to
maintain under seal 26 government's motion and [26-1] its attachment. Signed
by Judge Amy Berman Jackson on 2/7/19. (DMK) Modified on 2/8/2019 to
reflect that the Clerk of Court is directed to maintain under seal 26
"government's" not "defendant's" motion and [26—1] its attachment. (jth).
(Entered: 02/07/2019)

 

02/08/2019

NOTICE of Objection to Notice of Designation of Pending Related Criminal
case by ROGER JASON STONE, JR (Attachments: # 1 Exhibit Notice of
Designation of Related case, # 2 Exhibit DOJ press release, # 3 Text of
Proposed Order)(Buschel, Robert) (Entered: 02/08/2019)

 

02/08/2019

RESPONSE by ROGER JASON STONE, JR to Court's order on "gag order"
(Attachments: # ] Exhibit Portion of transcript Feb 1 status
conference)(Buschel, Robert) (Entered: 02/08/2019)

 

02/08/2019

MINUTE ORDER as to ROGER JASON STONE, JR. It is ORDERED that the
government shall respond to defendant's 27 Objection to the Notice of Related
Case by February 15, 2019. Signed by Judge Amy Berman Jackson on 2/8/19.
(DMK) (Entered: 02/08/2019)

 

02/08/2019

RESPONSE by USA as to ROGER JASON STONE, JR Regarding Imposition
of Order Pursuant to Local Criminal Rule 57.7(c) (Attachments: # 1 Text of
Proposed Order)(Kravis, Jonathan) (Entered: 02/08/2019)

 

02/08/2019

Set/Reset Deadline as to ROGER JASON STONE, JR: The government shall
respond to defendant's 27 Objection to the Notice of Related Case by 2/15/2019.
(jth) (Entered: 02/10/2019)

 

02/12/2019

MOTION for Leave to File Amici Curiae Brief as to ROGER JASON STONE,
JR. "Leave to file granted" by Judge Amy B. Jackson on February 12, 2019.
(Attachments: # 1 Amici Curiae Brief of Dr. Jerome Corsi, # 2 Exhibit A, #3
Exhibit B)(zvt) (Entered: 02/13/2019)

 

 

02/12/2019

 

 

13

 

NOTICE OF APPEAL (Interlocutory) as to ROGER JASON STONE, JR. re
February 1, 2019 MINUTE ORDER denying Motion for Leave to File by
Movant David Christenson. "File as Notice of Appeal, Leave to file granted" by
Judge Amy B. Jackson on February 12, 2019. Fee Status: No Fee Paid. Parties

 
Case 1:19-cr-00018-ABJ Document 34 Filed 02/12/19 Page 10 of 19

have been notified. (Attachment: # 1 Attachments)(zvt) (Entered: 02/13/2019)

 

 

02/13/2019

 

 

 

MOTION for Order to Show Cause by ROGER JASON STONE, JR.
(Attachments: # 1 Exhibit text messages with counsel & reporter, # 2 Exhibit
draft copy sealed indictment, # 3 Exhibit Metadata screen shot AAW, # 4
Exhibit Timeline for morning of Jan 25, # 5 Text of Proposed Order)(Buschel,
Robert) (Entered: 02/13/2019)

 

 

10
MIME-Version:1.0

From:DCD_ECFNotice@dcd.uscourts.gov

To:DCD_ECFNotice@localhost.localdomain

Bcc:

--Case Participants: Jeannie Sclafani Rhee (jsr@usdoj.gov), Lawrence Rush Atkinson
(lra@usdoj.gov), Tara A. Campion (tcampion@rogowlaw.com), Aaron Simcha Jon Zelinsky
(asjz@usdoj.gov), Andrew Daniel Goldstein (adg@usdoj.gov), Jonathan Ian Kravis
(angelina.slagle@usdoj.gov, caseview.ecf@usdoj.gov, jonathan.kravis3@usdoj.gov,
usadc.criminaldocket@usdoj.gov, usadc.ecffraud@usdoj.gov), Grant J. Smith
(gsmith@strategysmith.com), Michael John Marando (caseview.ecf@usdoj.gov,
joshua.fein@usdoj.gov, michael.marando@usdoj.gov, usadc.criminaldocket@usdoj.gov,
usadc.ecffraud@usdoj.gov), Robert C. Buschel (bg.j6éré@case.prolific.com,
buschel@bglaw-pa.com), L. Peter Farkas (pf@hfk.law), Judge Amy Berman Jackson
(abj_dcdecf@dcd.uscourts.gov, john_haley@dcd.uscourts.gov)

--Non Case Participants: Christopher R. Geidner (crgeidner@gmail.com), Byron C. Tau
(byron-tau-2131@ecf.pacerpro.com, byron.tau@wsj.com), Darren S. Samuelsohn
(cbennett@politico.com, dsamuelsohn@politico.com, kcheney@politico.com), Michael Balsamo
(mbalsamo@ap.org), Katelyn Jo Polantz (katelyn.polantz@cnn.com), Tierney M. Sneed
(allegra@talkingpointsmemo.com, david@talkingpointsmemo.com, joshk@talkingpointsmemo.com,
talketalkingpointsmemo.com, tierney@talkingpointsmemo.com), Michael A. Scarcella
(mscarcella@alm.com), Zoe M. Tillman (zoe.tillman@buzzfeed.com), Sharon LaFraniere
(lafraniere@nytimes.com), Lucien C. Bruggeman (abctv.dl-dc.task.force@disney.com,
lucien.c.bruggeman@abc.com), Joshua A. Gerstein (jagalerts@yahoo.com), Spencer S. Hsu
(spencer. hsu@washpost.com), Carrie A. Johnson (cjohnson2@npr.org), Lawrence J. Hurley
(andy.sullivanethomsonreuters.com, karen. freifeld@thomsonreuters.com,

nathan. layne@thomsonreuters.com, sarah.n.lynch@thomsonreuters.com,
washington.breaking@allreleases.net), zad (anjanie desai@dcd.uscourts.gov), Laura A.
Jarrett (laura.jarrett@turner.com), Ann E. Marimow (ann.marimow@washpost.com), Thomas J.
Winter (tom.winter@nbc.com), Ellis Kim (ekim@alm.com), Del Q. Wilber
(del.wilber@latimes.com), Natasha M. Bertrand (nbertrand@theatlantic.com), Tamara K. Thorp
(tammy.kupperman@cnn.com), David G. Shortell (david.shortell@turner.com), Andrew M. Harris
(aharrisl6@bloomberg.net), Matthew D. Zapotosky (zapotoskym@washpost.com), Clare E. Hymes
(hymesc@cbsnews.com), Charles R. Barber (cbarber@alm.com), Adam M. Goldman
(adam.goldman@nytimes.com), Louis A. Williams (pete.williams@nbc.com), Mark Albert
(dcbureau@hearst.com, malbert@hearst.com, tsherwin@hearst.com), Aruna Viswanatha
(aruna.viswanatha@wsj.com), zna (nwamaka_anowi@dcd.uscourts.gov), Daniel H. Berman
(dan.berman@cnn.com), Timothy J. Ryan (tjryan93@gmail.com), Lydia Davenport
(lwheeler@thehill.com), Chad S. Day (cday@ap.org)

--No Notice Sent:

Message-Id: 5857301@dcd.uscourts.gov
Subject:Activity in Case 1:19-cr-00018-ABJ USA v. STONE Order on Motion for Leave to File
Content-Type: text/html

US. District Court
District of Columbia

Notice of Electronic Filing

The following transaction was entered on 2/1/2019 at 12:33 PM EDT and filed on 2/1/2019

Case Name: USA v. STONE

Case Number: 1:19-cr—00018-AB
Filer:

Document Number: No document attached
Docket Text:

MINUTE ORDER denying [20] Motion for Leave to File as to ROGER JASON STONE JR. (1).
11
Movant David Christenson has filed a motion for leave to file a motion to intervene in this
case. His motion for leave to file, which the Court docketed on the official public record, did
not attach the intervention motion itself; it simply transmitted copies of similar motions filed
in other cases. But his motion for leave to file any request to intervene will be DENIED
because the Federal Rules of Criminal Procedure do not provide for intervention in a
criminal case. Also, since movant not a party to these proceedings, it is FURTHER

ORDERED that no additional submissions from the movant will be docketed in this case.
THIS IS A FINAL, APPEALABLE ORDER. Signed by Judge Amy Berman Jackson on 2/1/19.
(DMK)

1:19-cr—00018—ABJ-—1 Notice has been electronically mailed to:

L. Peter Farkas pf@hfk.law

Jonathan Ian Kravis jonathan.kravis3@usdoj.gov, Angelina.Slagle@USDOJ.gov,
CaseView.ECF@usdoj.gov, USADC.CriminalDocket@USDOJ. gov, USADC.ECFFraud@USDO]J.gov

Michael John Marando michael.marando@usdoj.gov, Joshua.Fein@usdoj.gov, caseview.ecf@usdoj.gov,
usadc.criminaldocket@usdoj.gov, usadc.ecffraud@usdoj.gov

Aaron Simcha Jon Zelinsky asjz@usdoj.gov

Lawrence Rush Atkinson lra@usdoj.gov

Andrew Daniel Goldstein adg@usdoj.gov

Robert C. Buschel buschel@bglaw—pa.com, BG.J6R6@case.prolific.com
Grant J. Smith gsmith@strategysmith.com

Jeannie Sclafani Rhee jsr@usdoj.gov

Tara A.Campion tcampion@rogowlaw.com
1:19-cr—00018—ABJ-—1 Notice will be delivered by other means to::
Bruce S. Rogow

LAW OFFICE OF BRUCE S. ROGOW, P.A.

100 NE 3rd Avenue

Suite 1000
Fort Lauderdale, FL 33301

12
— eee ee Hee e- He He eH Ke ee — --e---e- ee ee eee e ee SO HH - meg re

UNITED STATES DISTRICT COURT

THE DISTRICT OF COLUMBIA Alu lS
yet ar

Vv. Judge Amy Berman Jackson |

United States of America Criminal Docket No.

Roger J. Stone, Jr.,

i la
Defendant Lets lo fet Le

Notice of Appeal and a Writ of Certiorari 4 ae Z\i2I \9

The Department of Justice, Attorney General Matthew Whitaker, Assistant Attorney General “%
Bossert Clark, FBI Director Robert Mueller, etc. classified me as a terrorist. This gives me cause and
standing to intervene in this case and other cases. My Constitutional Rights were criminal violated and
thus the Constitutional Rights of all Americans were criminally violated.

Consider the attached pleading as both a Notice of Appeal and a Writ of Certiorari.

By no fault of her own, Judge Jackson’s order is Unconstitutional. - 02/01/2019 MINUTE ORDER denying
20 Motion for Leave to File as to ROGER JASON STONE JR. (1). Movant David Christenson has filed a
motion for leave to file a motion to intervene in this case. His motion for leave to file, which the Court
docketed on the official public record, did not attach the intervention motion itself; it simply transmitted
copies of similar motions filed in other cases. But his motion for leave to file any request to intervene will
be DENIED because the Federal Rules of Criminal Procedure do not provide for intervention in a criminal
case. Also, since movant not a party to these proceedings, it is FURTHER ORDERED that no additional
submissions from the movant will be docketed in this case. THIS IS A FINAL, APPEALABLE ORDER. Signed
by Judge Amy Berman Jackson on 2/1/19. (DMK) (Entered: 02/01/2019)

The First Amendment is very clear and grants me the Constitutional Right to file a grievance. The
conduct of the Department of Justice was criminal. The American People have a Constitutional Right to
this information via the Courts. The American People also have a Constitutional Right to any and all
Amicus Briefs that are filed. The out of control chaos that is taking place in our country is a direct result
of the Federal Judiciary censoring Patriotic Americans such as myself. The courts allow for profit media
to file Motions to Intervene. Not providing for Intervention is Unconstitutional. The Federal Judiciary is
responsible for protecting Free Speech, not censoring it.

Godspeed - Sincerely,
David Andrew Christenson Zp
Box 9063 - Miramar Beach, Florida 32550

504-715-3086 - davidandrewchristenson@gmail.com - dcitteneanseennunal: com

 
 

F SERVICE
| hereby certify that on Febryary.4"", 2 | filed t foregoing with the Clerk of Court and

served “ee on ¥) a rd by e-mail and first-class mail.

“David Andrew Christenson

13
rhis hk.

UNITED STATES DISTRICT COURT JAN 3.1 2019
THE DISTRICT OF COLUMBIA Giork, U.S. District & Bankrupicy
Courts for the District of Columbia
United States of America Criminal Docket No, 1:19-cr-00018
v. Judge Amy Berman Jackson
‘4 Le Ss Wh of A) i=

Roger J. Stone, Jr., ‘ .
Defendant Poxce. Xd (A -_

Motion For Leave To File This Motion To Intervene ve N\. \ () \\\ \, NTU,

The greatest legal, political and ethical transgression of my lifetime was when President Ford pardoned
President Nixon. Our world today is a direct result of that pardon. Life has come full circle and you have a
chance to rectify that mistake. Roger Stone worked for Nixon and it is reported that he has a tattoo of him
on his shoulder. Roger Stone is cancer of the worst kind.

Our country is counting on you. As you can see the United Sates of America is spiraling out of control. Our
country has accelerated into unrecoverable chaos since | first filed with you in the Manafort case.

Americans have a Constitutional Right to this information. There is no other source for it. | am asking to
be heard, | am not asking for you to rule in my favor. You know my intentions are honorable. | took an
oath to protect my fellow Americans and that is what | am doing.

Each of the Judges in the following cases has publicly docketed my pleadings. Four (*) of the Judges have
not ruled on my Motions to Join. The cases represent: minors suing the government about climate change,
free speech, health care, immigrants, election tampering, etc.

Mankind will cease to exist by October 12", 2050 if we don’t change the narrative and dialogue.

Remember that it was Attorney General Matthew Whitaker that represented me in 2011 when | was
falsely arrested. | can’t invent the stuff that has happened to me in my quest to protect my fellow
Americans. | will prevail. Judges are actually using my name and are placing my pleadings in the public
docket. | pray that you do the same. Honor the First Amendment.

“State of Maryland v. United States of America (1:18-cv-02849) District Court, D. Maryland

Judge Ellen Hollander

*State Of New York v. Donald Trump (1:17-cv-05228) District Court, £.D. New York Judge Nicholas Garaufis
*Pen American Center, Inc. v. Trump (1:18-cv-09433) District Court, 5.0. New York Judge Lorna Schofield
Juliana v. United States of America (6:15-cv-01517) District Court, D. Oregon Judge Ann Aiken

*CORSI v. MUELLER (1:18-cv-02885) District Court, District of Columbia Judge Ellen Huvelle

Christenson v. Democratic National Committee (1:18-cv-05769) District Court, S.D. New York

Judge Colleen McMahon

Democratic National Committee v. The Russian Federation (1:18-cv-03501) District Court, S.D, New York
Judge John Koelt!

Attachment 1: Motion to join Pen American Center, Inc. v. Trump (1:18-cv-09433) District Court, S.D. New
York Judge Lorna Schofield (2 of 84 pages)

\b

i

| Bolq

14
Attachment 2: Motion to Join State of Maryland v. United States of America (1:18-cv-02849) District Court,
D. Maryland Judge Ellen Hollander (1 of S pages)

Godspeed

   

id Andrew Chgistenson

Box 9063

Miramar Beach, Florida 32550
504-715-3086
davidandrewchristenson@gmail.com
dchristenson6G@hotmail.com

  
 

‘egoing with the Clerk of Court and
rst-class mail.

 

David Andrew Christenson

15
UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

MOVANT DAVID ANDREW CHRISTENSON Case No. 1:18-cv-09433-LGS

PEN AMERICAN CENTER, INC. JUDGE LORNA G. SCHOFIELD

Plaintiff,
COMPLAINT FOR DECLARATORY

v. R' . ee we dwn tmeeereey
AND IIUNCTINE ashi |

DONALD J. TRUMP, in his official capacity DUCE MENT

as President of the United States a ay “OMICALLY riLRD

Defendant. : : prea ge

Motion for Leave to file this Motion to Join ea 7 LD a aA Se St UF.

it is up to you, Judge Lorna G. Schofield, to save our country and mankind via this case. | have no idea
how to do that, but a good starting point is giving me a voice on behalf of the American People and to
order the parties to respond. Put the ball in their court. They should be glad to respond if they truly care
about the American People and you and your family. (Please pardon my language but | need to make a
point.)

All parties in this case are Aids Infected Whores and that includes the attorneys who are officers of this
court and thus protectors of the Constitution. They don’t give a damn about this country. They are for

profit and power. The Plaintiffs invoke the Constitution when it is convenient and when it makes them

money and more powerful. Even non-profit media and universities are really for profit and power.

Mathematically Mankind will cease to exist by 2050. You can confirm this fact by using high school level
math.

bf you change the narrative, we might stand a chance.

Please incorporate the attached pleadings and letters into this Motion to Join.

Attachment 1: Motion to Join docketed by Judge Ellen Lipton Hollander. This case is about health care
for Americans. She has given the American People a voice. Not one of the 100 plus attorneys have
contacted me and yet most of them are from the 50 states that will ultimately incur the cost of health
care because the Federal Government is broke.

Attachment 2: Motion to Join that has not been yet docketed because the service is today, January 8",
2019. This case is about Attorney General Matthew Whitaker who was my attorney in 2011 and gave
away all of my rights and destroyed my life so that he could protect the Department of Justice cover up.
He has been rewarded'with power and money.

Attachment 3: Friend of the Court/Amicus Brief that you have docketed by net aéceptel Gpray that you
accept it and give it consideration. \ -
CS :He BL RYE C182

edite es

owl 2 : hirer
a tS aye oe Ud Ain gy

y abd

Nats iV gH

16
My information is incoherent and disjointed and for that | am apologizing. | was never trained or
educated for a war like this and trust me this is a war.

When a lawyer and expert of the law asked Jesus what the most important commandment is, Jesus
responded, “To love the Lord your God with all your heart, with all your soul, and with all your mind... The

second is to love your neighbor as yourself." All the Law and the Prophets hang on these two
commandments.

A Christmas Carol in Prose; Being a Ghost Story of Christmas by Charles Dickens
Jacob Marley “Mankind was my business. The common welfare was my business; charity, mercy,
forbearance, and benevolence, were, all, my business. The dealings of my trade were but a drop of water
in the comprehensive ocean of my business!”

Conclusion

| don’t know you and yet | have put my life on the line for you and the people you love. All | am asking
for is a voice and a response.

Godspeed

  
 
  
 

 

David Andrew Christenson
Box 9063

Miramar Beach, Florida 32550
504-715-3086
davidandrewchristenson@gmail.com;
dchristenson6@hotmail.com;

| hereby certify that on Ja
served the pig

 

" David Andrew Christenson

17
UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND
Movant David Andrew Christenson Civ. No. 1:18-CV-02849-ELH
State of Maryland Complaint for Declaratory and
Plaintiff Injunction Relief
Vv. Judge Ellen Lipton Hollander rey
United States of America, et al., oD
Defendants DEC 9 6 201 3
Motion to Join/Intervene ATEALTIVORE
in OBEYS COPAY cour
Order the Department of Justice to respond to my pieadings and writings and then d&cide. Mankind oxpury

prevails if there Is a response. The response Itself will change the narrative and give Mankind a chance at
surviving. Level the playing field. Evil destroys Evil and with-it Mankind.

The Senate approved BP Attorney (Kirkland & Ellis LLP) Jeffrey Bossert Clark for assistant attorney
general for the U.S. Department of Justice's Environment and Natural Resources Division on Thursday,
October 11th, 2018. Read my Amicus Brief in this case. Kirkland & Ellis “Of Counsel” William Pelham
Barr, who served as the 77th United States Attorney General from 1991 to 1993 during the first Bush
administration, has been nominated by President Donald Trump to serve.as Attorney General of the
United States. These individuals do not believe in climate change.

President George W. Bush was President i in 2005 when Hurricane Katrina struck. Negligence by the
Federal Government allowed the Katrina Virus to escape.

Barr was recommended by Presidents George H. Bush and President George W. Bush to become the
Attorney General. Will this keep President Donald Trump from being Impeached and Indicted? Will this
keep President George W. Bush from being indicted?

Review attachments: “The United States Supreme Court and The Katrina Virus” and “The Reluctant
Patriot’.

Godspeed. Sincerely,

David Andrew Christenson

Box 9063 - Miramar Beach, Florida 32550

504-715-3086 - davidandrewchristenson ail.com; dchristenson6@hotmail.com;

CERTIFICATE OF SERVICE

 

 

 

18
My books have been removed/censored/sanitized from the Library of Congress. All references to me and
my books have been removed/censored/sanitized from the Library of Congress. My books have Library of
Congress Control Numbers (LCCN). This book was placed into the Library of Congress in 2012.

The United States Supreme Court and The Katrina Virus
A Prelude/Reference Book/Appendix - Book 7
By David Andrew Christenson
ISBN 978-0-9846893-8-5 Hardback SCKV
ISBN 978-0-9846893-9-2 EBook SCKV
LCCN 2012933074
Copyright 1-724163643
Persimmon Publishing
Box 9063
Miramar Beach, Florida 32550

An Epic Constitutional Crisis. | am talking about the political destruction of all three branches (Executive,
Judicial and Legislative) of our Federal Government. One hundred and fifty five million Americans and
Canadians may be infected with The Katrina Virus. Did the United States Supreme Court participate in
the criminal cover-up? Misprision is a crime/felony. In simple terms it means that you had knowledge of
a crime and did nothing. Did the Supreme Court have knowledge? YES! | gave them the knowledge. The
real question is: what did the Supreme Court do with the knowledge of The Katrina Virus and the cover-
up?

There was no simple way to present this story. | fully acknowledge that the material is presented in an
incoherent manner. What you are reading is a compilation of my communications with the Supreme
Court since my arrest for cyberstalking FBI Special Agent Steven Rayes on March 15", 2011. It must be
emphasized that | was arrested on a Louisiana Warrant (not a Federal Warrant as one would expect.)
and I have never been charged with a crime. A Louisiana Search and Seizure Warrant was used by the
FBI to steal my evidence, documentation, etc. of what happened in New Orleans after Hurricane Katrina.
In simplistic terms chemical warfare contaminates were released from DOD and CIA classified facilities.
The-United States.Military conducted operational missions in violation of Federal Law and killed
Americans. 1500 Americans are still missing. Were the contaminated bodies recovered, analyzed and
burned in Federal Government incinerators? Are some of the bodies being kept alive in vegetative states
so that the Federal Government can study the long term effects of the Katrina Virus? (Remember the
Syphilis Studies in Alabama and Guatemala.)

This is a Prelude/Reference Book/Appendix. The end of the story has not been written. Judgment must
not be passed upon the Supreme Court at this time. The Supreme Court may have actually protected
me. Think about it. Who could the Supreme Court have turned to? Congress and the Executive Branch
are responsible for the murder, genocide, treason and crimes against humanity. The only option for the
Supreme Court may have been to provide me with the protection needed, to not only uncover the truth
about the Katrina Virus, but to bring it to the attention of American and Canadian people.

19
